Transactions effected pursuant to Rule 10F3. R.J. Form Yrs. In Date Offering Purchase Securities Share amount $ Amount Total Fund: Involved? Rec'd? Business: Cusip Security: Date of Purchase: commenced: price: Commission: acquired from: purchased purchased: Offering: Spread ESCG Secondary Offering No N/A N/A 89969Q104 TUMI Holdings, Inc. November 9, 2012 November 9, 2012 0 Goldman Sachs New York ESCF Secondary Offering No N/A N/A 81618T100 Select Income REIT December 5, 2012 December 5, 2012 0 Morgan Stanley and Co., Inc. EIEF Secondary Offering No N/A N/A Remy Cointreau December 12, 2012 December 12, 2013 87.00 EUR 42.15 EUR Credit Suisse Securities (Europe) LT ESCG IPO No N/A N/A 87265H109 Tri Pointe Homes, Inc. January 31, 2013 January 31, 2013 0 Citigroup Global Mkts, Inc. ESCG Secondary Offering No N/A N/A 87817A107 Team Health Holdings, Inc. February 12, 2013 February 12, 2013 0 Citigroup Global Mkts, Inc. EIEF Secondary Offering No N/A N/A B1VP0K0 Rexel EUR5 February 14, 2013 February 14, 2013 16.00 EUR 39.91 EUR UBS AG $26,701.13 EUR ESCG IPO No N/A N/A 04316A108 Artisan Partners Asset MGMT Inc March 7, 2013 March 7, 2013 0 Goldman Sachs New York ESCG Secondary Offering YES Yes 20+ yrs Del Friscos Restaurant Corp. March 8, 2013 March 8, 2013 Deutsche Bank SECS, Inc. ESCG IPO No N/A N/A 72348P104 Pinnacle Foods, Inc. March 28, 2013 March 28, 2013 0 Barclays Capital, Inc. ESCG IPO No N/A N/A 30040P103 Evertec, Inc. April 12, 2013 April 12, 2013 0 JPMorgan Clearing Corp ESCG IPO No N/A N/A 81282V100 Seaworld Entertainment, Inc. April 19, 2013 April 19, 2013 0 JP Morgan Bank EMCG IPO YES Yes 3+ Years 74876Y101 Quintiles Transnational Hldgs, Inc. May 9, 2013 May 9, 2013 Barclays Capital, Inc. ESCG Secondary Offering No N/A N/A 85375C101 Standard Pacific Corp May 15, 2013 May 15, 2013 0 Credit Suisse Securities LLC ESCG IPO No N/A N/A 87336U105 Tableau Software, Inc. May 17, 2013 May 17, 2013 0 Goldman Sachs New York ESCG IPO YES Yes 3+ Years 37518B102 Gigamon, Inc. June 12, 2013 June 12, 2013 Goldman Sachs New York ESCG IPO No N/A N/A 65540B105 Noodles & Co. June 27, 2013 June 27, 2013 0 Morgan Stanley & Co., Inc. ESCG Secondary Offering No N/A N/A Whitewave Foods Co. July 17, 2013 July 17, 2013 0 Merrill Lynch ESCG IPO No N/A N/A 85208M102 Sprouts Farmers Markets, Inc. August 1, 2013 August 1, 2013 0 Goldman Sachs New York EMCG Secondary Offering No N/A N/A G66721104 Norwegian Cruise Line HLDGS LTD. August 9, 2013 August 9, 2013 0 UBS Securities LLC ESCG IPO No N/A N/A 29413U103 Envision Healthcare Hldgs Inc. August 14, 2013 August 14, 2013 0 Goldman Sachs New York ESCG Secondary Offering YES Yes 5+ Years 25278X109 Diamondback Energy, Inc. August 15, 2013 August 15, 2013 Credit Suisse Securities (USA) LLC ESCG Secondary Offering No N/A N/A Trimas Corp September 11, 2013 September 11, 2013 0 Deutsche Bank Secs, Inc. ESCS Secondary Offering No N/A N/A 29101U209 Emerald Oil, Inc. September 27, 2013 September 27, 2013 0 Credit Suisse Securities (USA) LLC ESCF IPO No N/A N/A 74736A103 QTS Realty Trust, Inc. REIT October 9, 2013 October 9, 2013 0 Goldman Sachs New York ESCG IPO No N/A N/A SFX Entertainment, Inc. October 9, 2013 October 9, 2013 0 UBS AG Stamford, CT EMCG IPO No N/A N/A 03674X106 Antero Resources Corp October 10, 2013 October 10, 2013 0 Baclays Capital, Inc.
